No. 05-696

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2006 MT 214N



THE CITY OF HELENA,

              Plaintiff and Respondent,

         v.

MARY C. FORREST,

              Defendant and Appellant.




APPEAL FROM:         District Court of the First Judicial District,
                     In and For the County of Lewis and Clark, Cause No. BDC 2005-229
                     Honorable Jeffrey M. Sherlock, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Mary C. Forrest, Pro Se, Helena, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Michael S. Wellenstein,
                     Assistant Attorney General, Helena, Montana

                     Robert J. Wood, City Attorney, Helena, Montana



                                                   Submitted on Briefs: August 3, 2006

                                                              Decided: August 29, 2006

Filed:
                     __________________________________________
                                       Clerk


Chief Justice Karla M. Gray delivered the Opinion of the Court.
¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and

its case title, Supreme Court cause number and disposition shall be included in this Court's

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     On appeal from Helena City Court and after trial de novo, the First Judicial District

Court, Lewis and Clark County, found Mary C. Forrest guilty of operating a motor vehicle on

public streets with an expired registration for the vehicle. Forrest appeals. We affirm.

¶3     Forrest states the issue on appeal as whether the District Court erred “by claiming

[she] is guilty because of deduction that guilt is proven solely by the fact that you either have

your vehicle registration or you don’t.”

¶4     We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of our

1996 Internal Operating Rules, as amended in 2003, which provides for memorandum

opinions. It is manifest on the face of the briefs and the record that the appeal is without

merit, because the issue is clearly controlled by settled Montana law. Forrest claims she did

not have a current vehicle registration because her constitutional rights were violated by the

States of California and Montana. Although she cites generally to the Fourth and Fourteenth

Amendments to the United States Constitution, she has failed to support her argument with

any analysis of or citation to relevant legal authority as required by M. R. App. P. 23(a)(4).

As a result, she has not met her burden of establishing that the District Court erred in finding
                                               2
her guilty of the charged offense. See City of Billings v. Peterson, 2004 MT 232, ¶ 36, 322
Mont. 444, ¶ 36, 97 P.3d 532, ¶ 36 (citation omitted). Moreover, Forrest has attached various

documents which are not of record to her brief as exhibits. We do not consider nonrecord

matters on appeal. See M. R. App. P. 9(a); State v. J.C., 2004 MT 75, ¶ 26, 320 Mont. 411, ¶

26, 87 P.3d 501, ¶ 26.

¶5     Affirmed.

                                                  /S/ KARLA M. GRAY

We concur:


/S/ JOHN WARNER
/S/ PATRICIA COTTER
/S/ W. WILLIAM LEAPHART
/S/ BRIAN MORRIS




                                             3